was therefore procedurally barred absent a demonstration of good cause
                  and actual prejudice.     See NRS 34.726(1); NRS 34.810(3). Further,
                  because the State specifically pleaded laches, appellant was required to
                  overcome the presumption of prejudice to the State. See NRS 34.800(2).
                              First, appellant claimed that he had good cause to excuse the
                  procedural bars because he was challenging the jurisdiction of the district
                  court and such claims may be raised at any time. Appellant's claims did
                  not implicate the jurisdiction of the courts.   See Nev. Const. art. 6, § 6;
                  NRS 171.010. Appellant's bare allegation that his remaining claims may
                  also be raised at any time was similarly without merit.
                              Second, appellant claimed that he had good cause to excuse
                  the procedural bars because his absence at the hearings during which the
                  district court ruled on his 1994 and 2009 post-conviction petitions
                  rendered the orders reflecting those rulings void. Appellant's claim was
                  patently without merit. Appellant did not demonstrate any right to attend
                  hearings where no evidence was taken. See Gebers v. State, 118 Nev. 500,
                  503-04, 50 P.3d 1092, 1094 (2002). Moreover, even if appellant's argument
                  were valid, it would not have explained the delay in filing the instant
                  petition.
                              Third, appellant claimed that he had good cause to excuse the
                  procedural bars because he believed that counsel had properly informed


                  ...continued
                  former NRS 177.315 or from the denial of his March 15, 2012, proper
                  person post-conviction petition for a writ of habeas corpus.

                         Appellant's claims that the instant petition is merely an amendment
                  to the March 15, 2012, petition were without merit as the district court did
                  not grant him permission to amend the petition. See NRS 34.750(5).


  SUPREME COURT
         OF
      NEVADA
                                                       2
 (0) 1947A

Inaini`=12ffil
him of the law regarding sentencing enhancements. Appellant's ignorance
of the law did not excuse the procedural bars. Phelps v. Dir., Nev. Dep't of
Prisons, 104 Nev. 656, 660, 764 P.2d 1303, 1306 (1988). To the extent
appellant claimed that ineffective assistance of counsel excused his delay,
that claim was itself untimely such that it could not afford good cause.
Hathaway v. State, 119 Nev. 248, 252-53, 71 P.3d 503, 506 (2003).
            Fourth, appellant claimed that the recent United States
Supreme Court Case, Lafler v. Cooper, 566 U.S. , 132 S. Ct. 1376
(2012), provided good cause to excuse the procedural bars. Appellant's
argument was without merit because his case was final when Lafier was
decided, and he failed to demonstrate that it would apply retroactively to
him. Even if Lafler did announce a new rule of constitutional law,
appellant failed to allege facts to support either exception to the general
principle that such rules do not apply retroactively to cases which were
already final when the new rules were announced.         See Colwell v. State,
118 Nev. 807, 816-17, 59 P.3d 463, 469-70 (2002).
            Finally, appellant claimed that the district court had already
determined that he had demonstrated good cause. Appellant's claim was
belied by the record. Appellant misquoted the order, which simply
directed the State to respond to appellant's petition.
            Appellant also attempted to overcome his procedural defects
by arguing that he is actually innocent of the deadly weapon
enhancement. Appellant did not demonstrate actual innocence because he
failed to show that "it is more likely than not that no reasonable juror
would have convicted him in light of . . . new evidence."         Calderon v.
Thompson, 523 U.S. 538, 559 (1998) (quoting Schlup v. Delo, 513 U.S. 298,
327 (1995)); see also Pellegrini v. State, 117 Nev. 860, 887, 34 P.3d 519,
                537 (2001); Mazzan v. Warden, 112 Nev. 838, 842, 921 P.2d 920, 922
                (1996). Further, appellant failed to overcome the presumption of prejudice
                to the State pursuant to NRS 34.800(2). We therefore conclude that the
                district court did not err in denying appellant's petition as procedurally
                barred. Accordingly, we
                            ORDER the judgment of the district court AFFIRMED.




                                                                                 J.




                cc:   Hon. Abbi Silver, District Judge
                      Darryl Orlandus Clark
                      Attorney General/Carson City
                      Clark County District Attorney
                      Eighth District Court Clerk




SUPREME COURT
        OF
     NEVADA
                                                     4
(0) 1947A